          Case 20-32519 Document 2140 Filed in TXSB on 12/10/20 Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               12/11/2020
                                                           )
In re:                                                     )   Chapter 11
                                                           )
Neiman Marcus Group LTD LLC, et al.,1                      )   Case No. 20-32519 (DRJ)
                                   Debtors.                )
                                                           )   Jointly Administered
                                                           )

       STIPULATION AND AGREED ORDER REGARDING CLAIM NO. 2346 FILED
    LIESELETTE MESHER, THROUGH STEWART MESHER AS ATTORNEY-IN-FACT
                                        AND NEXT FRIEND
                                             (Docket No. 2086)
         This stipulation and order (the “Stipulation”) is made and entered into by and among

Mohsin Meghji (“Trustee”) in his capacity as Trustee of the GUC Liquidating Trust (the “Trust)

of Neiman Marcus Group LTD LLC, et al., the above-captioned debtors (collectively, the

“Debtors”) and Lieselette Mesher, Through Stewart Mesher as Attorney-In-Fact and Next Friend

(the “Claimant”, and with the Trustee, collectively, the “Parties”). The Parties hereby stipulate

and agree as follows:

                                                  RECITALS

          WHEREAS, on May 7, 2020 (the “Petition Date”), the Debtors commenced voluntary

cases under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of Texas (the “Court”).



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700);
NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG
Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo
LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The
NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors' service address is: One
Marcus Square, 1618 Main Street, Dallas, Texas 75201.



DOCS_NY:41491.1 59944/004
          Case 20-32519 Document 2140 Filed in TXSB on 12/10/20 Page 2 of 5




          WHEREAS, on September 4, 2020, the Court confirmed Debtors’ Third Amended Joint

Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1793] (as it

may be amended, modified, supplemented or restated from time to time, the “Plan”), which Plan

provides for, among other things, the establishment of the Trust and grants the Trust authority to

prosecute claim objections in regard to claims covered by the Trust. See Trust Agreement, Art.

3.1 [filed at Docket No. 1955]. The Plan went effective on September 25, 2020 (the “Effective

Date”).

          WHEREAS, on June 25, 2020, the Court entered its Order (I) Setting Bar Dates for

Filing Proofs of Claim, Including Requests for Payment Under Section 503(b)(9), (II)

Establishing Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving

the Form of and Matter for Filing Proofs of Claim, Including Section 503(b)(9) Requests, (IV)

Approving Notice of Bar Date, and (V) Granting Related Relief [Docket No. 1014] (the “Bar

Date Order”). On June 26, 2020, the Debtors served their Notice of Deadlines for Filing Proofs

of Claim, Including Requests for Payment Pursuant to Section 503(b)(9) of the Bankruptcy Code

[Docket No. 1091] (the “Bar Date Notice”), which provided notice that the deadline for all

entities, other than Governmental Units, to file proofs of claim was July 20, 2020 (the “General

Bar Date”).

          WHEREAS, the Claimant timely filed a proof of claim against Debtor Neiman Marcus

Group LTD, LLC (“NMG LTD”) (Claim No. 2346) in the amount of $232,507.23 (the “Claim”).

The Claim relates to litigation filed by Claimant in the District Court of Travis County, Texas

entitled Lieselotte Mesher, through Stewart Mesher, as Attorney-in-Fact and Next Friend vs.

Zoltan David LLC, et al., Case No. D-1-GN-18-00762. In the Lawsuit, Claimant alleges NMG




DOCS_NY:41491.1 59944/004                                                                        2
        Case 20-32519 Document 2140 Filed in TXSB on 12/10/20 Page 3 of 5




LTD and Debtor The Neiman Marcus Group LLC, and certain of their employees took

advantage of the cognitive impairment of Claimant to up-sell her goods.

        WHEREAS, the Litigation has been stayed since the Petition Date.

        WHEREAS, on September 11, 2020, the Official Committee of Unsecured Creditors (the

”Committee”) filed its Objection (the “Objection”) to the Claimants’ Claim [Docket No. 1833]

seeking to disallow the Claim on the grounds that the Claim was filed against the wrong Debtor

entity and further, that the Claim did not assert any basis for liability against any of the Debtors.

        WHEREAS, since the Effective Date of the Plan, the Trustee has taken over prosecution

of claim objections from the Committee, including the Objection;

        WHEREAS, on October 12, 2020, Claimant served on counsel for the Trustee,

Claimant’s Response to the Objection [this does not appear to have been filed with the Court]

indicating Claimant’s alleged basis for liability, as well as appending certain documentation;

        WHEREAS, Claimant has agreed to reduce its Claim to Fifty-Thousand Dollars

($50,000.00) in exchange for receiving a cash payment as an Allowed Convenience Class

General Unsecured Claim under the Plan. The Trustee estimates, but cannot guarantee, each

holder of an Allowed Convenience Class General Unsecured Claim will receive a cash payment

equal to between 14-15% of the allowed amount its Claim. The Trustee further estimates, but

cannot guarantee, that the distribution to holders of Allowed Convenience Class General

Unsecured Claims will be made during the first quarter of 2021.

        WHEREAS, the Parties agree the Objection should be settled for the consideration set

forth below, the sufficiency of which is hereby acknowledged, as more fully set forth in the

below Stipulation.




DOCS_NY:41491.1 59944/004                                                                               3
         Case 20-32519 Document 2140 Filed in TXSB on 12/10/20 Page 4 of 5




         BASED ON THE FOREGOING, it is hereby STIPULATED and AGREED as follows:

         1.      Allowance of Claim. The Claim (Claim No. 2336) shall be an allowed claim in

the case of Debtor NMG LTD in the amount of Fifty-Thousand Dollars ($50,000.00). Except as

set forth herein, Claimant shall have no other claims against any of the Debtors.

         2.      Treatment of Allowed Claim. Pursuant to the Plan, Claimant is a Class 11 – Non-

Funded Debt General Unsecured Claim and will qualify to receive her distribution as an Allowed

Convenience Class General Unsecured Claim (claims of $50,000 or less). Claimant shall receive

her distribution contemporaneous with the distributions being made by the Trustee to all other

holders of Allowed Convenience Class General Unsecured Claims.

         3.      Bankruptcy Court Approval. This Stipulation is subject to the approval of the

Court and shall be of no force and effect unless and until an order approving the same is entered.

         4.      Exclusive Jurisdiction. The Court shall have sole and exclusive jurisdiction over

the enforcement of the terms of this Stipulation as well as with respect to all matters arising from

or related to the implementation of this Stipulation, and the Parties hereby consent to such

jurisdiction to resolve any disputes or controversies arising from or related to this Stipulation.

Any motion or application brought before the Court to resolve a dispute arising from or related to

this Stipulation shall be brought on notice as provided by and in accordance with the Federal

Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of

Texas.

         5.      Dismissal of Debtors from Lawsuit. Upon approval and entry of this Stipulation

by the Bankruptcy Court, Claimant will dismiss the Lawsuit with prejudice as to any Debtors

who are defendants in the Lawsuit.




DOCS_NY:41491.1 59944/004                                                                          4
        Case 20-32519 Document 2140 Filed in TXSB on 12/10/20 Page 5 of 5




        6.       Modification of Stipulation. This Stipulation shall not be modified, altered,

amended, or vacated without written consent of all Parties hereto.

IT IS SO ORDERED.

Dated: December 10, 2020.
Signed:

                                            ____________________________________
                                             THE HONORABLE
                                            DAVID R. JONES    DAVID R. JONES
                                             UNITEDSTATES
                                            UNITED   STATES  BANKRUPTCY
                                                           BANKRUPTCY      JUDGE
                                                                        JUDGE


AGREED TO AS TO FORM AND CONTENT:


/s/ Michael D. Warner                             /s/ Jared Greathouse
COLE SHOTZ P.C.                                   AMINI & CONANT, LLP
Michael D. Warner, Esq.                           Jared Greathouse
(TX Bar No. 00792304)                             (TX Bar No. 24077284)
Benjamin L. Wallen, Esq.                          Shanon Keith Stanfield
(TX Bar No. 24102623)                             (TX Bar No. 2456738)
301 Commerce Street, Suite 1700                   408 West 11th Street
Fort Worth, TX 76102                              Fifth Floor
Telephone: (817) 810-5250                         Austin, Texas 78701
Facsimile: (817) 810-5255                         Telephone: (512) 222-6833
Email: mwarner@coleschotz.com                     Email: shanon@aminiconant.com
        bwallen@coleschotz.com                            jared@aminicontant.com

-and-                                             Attorneys for Lieselette Mesher, Through
                                                  Stewart Mesher as Attorney-In-Fact and Next
PACHULSKI STANG ZIEHL & JONES LLP                 Friend
Richard M. Pachulski, Esq.
(admitted pro hoc vice)
Judith Elkin, Esq. (
TX Bar No. 06522200)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067-4100
Telephone: (310) 227-6910
Email: rpachulski@pszjlaw.com
       jelkin@pszjlaw.com

Counsel for Mohsin Meghji in his capacity as
Trustee of the GUC Liquidating Trust




DOCS_NY:41491.1 59944/004                                                                       5
